 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 6

 7 UNITED STATES OF AMERICA,                        2:21-CR-137-JAD-VCF

 8                 Plaintiff,                       Preliminary Order of Forfeiture

 9          v.

10 TYLER PATRICK YOST,

11                 Defendant.

12         This Court finds Tyler Patrick Yost pled guilty to Count One of a One-Count
13 Criminal Information charging him with attempt receipt of child pornography in violation

14 of 18 U.S.C. § 2252A(a)(2). Criminal Information, ECF No. __; Change of Plea, ECF No.

15 __; Plea Agreement, ECF No. __.

16         This Court finds Tyler Patrick Yost agreed to the forfeiture of the property set forth
17 in the Plea Agreement and the Forfeiture Allegation of the Criminal Information. Criminal

18 Information, ECF No. __; Change of Plea, ECF No. __; Plea Agreement, ECF No. __.

19         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
20 States of America has shown the requisite nexus between property set forth in the Plea

21 Agreement and the Forfeiture Allegation of the Criminal Information and the offense to

22 which Tyler Patrick Yost pled guilty.

23         The following property is any property, real or personal, used or intended to be used
24 to commit or to promote the commission of 18 U.S.C. § 2252A(a)(2) or any property

25 traceable to such property and is subject to forfeiture pursuant to 18 U.S.C. § 2253(a)(3):

26 iPhone 8 IMEI 3532201003224074 (property).

27         This Court finds that on the government’s motion, the Court may at any time enter
28 an order of forfeiture or amend an existing order of forfeiture to include subsequently
             Case 2:21-cr-00137-JAD-VCF Document 2 Filed 06/07/21 Page 3 of 4



 1   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

 2   32.2(b)(2)(C).

 3          This Court finds the United States of America is now entitled to, and should, reduce

 4   the aforementioned property to the possession of the United States of America.

 5          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

 6   DECREED that the United States of America should seize the aforementioned property.

 7          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

 8   rights, ownership rights, and all rights, titles, and interests of Tyler Patrick Yost in the

 9   aforementioned property are forfeited and are vested in the United States of America and

10   shall be safely held by the United States of America until further order of the Court.

11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

12   of America shall publish for at least thirty (30) consecutive days on the official internet

13   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

14   describe the forfeited property, state the time under the applicable statute when a petition

15   contesting the forfeiture must be filed, and state the name and contact information for the

16   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

17   and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,

18   the government may instead serve every person reasonably identified as a potential claimant

19   in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

20   Rule G(4)(a)(i)(A).

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

22   or entity who claims an interest in the aforementioned property must file a petition for a

23   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

24   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

25   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

26   right, title, or interest in the forfeited property and any additional facts supporting the

27   petitioner’s petition and the relief sought.

28   ///
                                                      2
             Case 2:21-cr-00137-JAD-VCF Document 2 Filed 06/07/21 Page 4 of 4



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 2   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

 3   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

 4   not sent, no later than sixty (60) days after the first day of the publication on the official

 5   internet government forfeiture site, www.forfeiture.gov.

 6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

 7   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

 8   Attorney’s Office at the following address at the time of filing:

 9                  Daniel D. Hollingsworth
                    Assistant United States Attorney
10                  James A. Blum
                    Assistant United States Attorney
11                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
12

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

14   described herein need not be published in the event a Declaration of Forfeiture is issued by

15   the appropriate agency following publication of notice of seizure and intent to

16   administratively forfeit the above-described property.

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

18   copies of this Order to all counsel of record.

19          DATED June
            DATED: _____________________,
                        24, 2021.         2021.

20

21

22                                                 UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                      3
